Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1049Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination finding him guilty of violating several prison disciplinary rules. The Attorney General, however, has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge imposed has been refunded to petitioner. Accordingly, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Carroll v Fischer, 55 AD3d 1123 [2008]).
Cardona, PJ., Mercure, Rose, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.